               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


HEIDI JONES,                                2:19-CV-10542-TGB

               Plaintiff,

                                                 ORDER
     vs.

SAFECO INSURANCE COMPANY                       HONORABLE
OF AMERICA, ET AL.,                         TERRENCE G. BERG

               Defendants.



                   ORDER DISMISSING CASE

     Pursuant to the Notice of Stipulation of Dismissal (ECF No. 16),

this case is DISMISSED without prejudice.

     IT IS SO ORDERED.

     DATED this 12th day of March, 2020.

                               BY THE COURT:


                               /s/Terrence G. Berg
                               TERRENCE G. BERG
                               United States District Judge
